780 N.W.2d 306 (2010)
In re Michael Ray FOSTER, Justin Lloyd Foster, Martin Joseph James Foster, and Austin James Foster, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Heather Foster, Respondent-Appellant, and
Christopher Foster, Respondent.
Docket No. 140443-4. COA Nos. 291004, 291005.
Supreme Court of Michigan.
April 9, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's February 26, 2010 order is considered, and it is *307 DENIED, because it does not appear that the order was entered erroneously.